Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1 September 2021.  These drawings are unacceptable and have not been entered.  At item 4 of the Non-Final Rejection dated 2 October 2020 the Examiner required marked-up copies in accordance with 37 CFR 1.121(d)(1).  The drawings dated 1 September 2021 include multiple changes which were not indicated on the annotated sheets, see lead lines associated with reference characters 6d and 7 in figure 9 and the removed material of figure 10 for example, as well as added new figures 158-167 while identifying the sheets as replacement sheets instead of new sheets.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 6W, 5c.  
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished 
The drawings are objected to because multiple figure 93 exist.  
The drawings are objected to because 6d is not directed to a slot in fig. 9
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking MPEP 608.02 V. 	
The drawings are objected to because lead lines interfere with reference characters, see e.g. fig. 9.
The drawings are objected to because 2b of fig. 8 is not directed to any of its associated disclosed features.
The drawings are objected to because 64 is directed to multiple structures in fig. 92.
The drawings are objected to because 32a is directed to multiple structures in fig. 135.
The drawings are objected to because some figures have been modified from solid lines to dashed lines, see e.g. fig. 35.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 512, 603a, 603b, 604, 605, 605a, 606, A-A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: abbreviations exist without being formerly defined at their first instance.  See at least FS, RTV, LR, BPA.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the Specification is replete with errors.  There are numerous instances of reference characters being used for two different parts.  For example, reference character “74” is directed to at least one way valve housing, valve cradle, and nipple retaining flange.  Further, there are instances of reference characters not having an associated structure, for example “firm grip 49b”.  A reference character should designate a single element only.  This list is not exhaustive as the Specification is replete with errors.  
Appropriate correction is required.

Claim Objections
The claims are objected to because the amendment is not in compliance with 37 CFR 1.121(c)(2) as not all changes have been submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. See at least claims 1 and 17. In order to provide compact prosecution this has been overlooked, however if any future submissions repeat this issue they will be considered non-compliant.
Claim 1 objected to because of the following informalities:  “shape of the body and does not change”.  Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: member for removably attaching to the top of the body in claims 1 and 4, member that comes down to seal the nipple opening of claim 8, member configured to move from force of suction by a person of claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 16 that “the cap is a single piece with two layers, with an outer layer that is more compressible and an inside layer” in conjunction with the limitation of claim 1, which claim 16 depends from, of “a cap in shape of glans, made entirely of silicone” fails to comply with the written description requirement.  Nowhere does the original disclosure provide that two layers of a cap are each entirely made of silicone.  Nowhere in the original disclosure is there support for a cap having an outer layer made entirely of silicone which is more compressible than an inside layer made entirely of silicone.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) further in view of Kocsis (US 20160376068).
Claim 1:  Lair discloses a containment and dispensing system 5 (container) for drinking liquid comprising a container 7 and sealing head 100, together reading on the claimed cylindrical body, with a cavity for holding a liquid and an opening at the top, wherein a cylindrical shape of the container 7 and sealing head 100 (body) and does not change based on liquid leaving the cavity; a coupling 20 (member) for removably attaching to the top of the container 7 and sealing head 100 (body), the coupling 20 
Lair does not disclose the cap being made entirely of silicone.
Kocsis teaches a fully silicone cap (see P. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cap 80 entirely of silicone, as taught by Kocsis, in order to provide the cap with a non-porous nature such that the cap is resistant to bacterial build-up.
The member for removably attaching to the top of the body is/are interpreted under 35 U.S.C. 112(f) as a ring, and equivalents thereof.	
Claim 2:  The combination discloses the containment and dispensing system 5 (container) being configured to be used as a dildo with the cap 80 on and a drink container with the cap 80 removed (see fig. 1 and 2).
Claim 3:  The combination discloses the coupling 20 (member) is a ring (see fig. 1 and 2).


    PNG
    media_image1.png
    259
    422
    media_image1.png
    Greyscale

Claim 6:  The combination discloses the one-way valve comprising a cylindrical sleeve 41 (cylindrical housing) that is configured to fit inside of the protruding portion of the nipple 40 (see partial annotated fig. 1 above).
Claim 11:  The combination discloses a one-way valve placed inside of the nipple 40, the one-way valve actuable by force of sucking (see fig. 1).
Claim 12:  The combination discloses an opening configured to allow movement of air inside of the container 7 and sealing head 100 (body) based on the liquid leaving the container 7 and sealing head 100 (body) (see partial annotated fig. 1 below).

    PNG
    media_image2.png
    162
    265
    media_image2.png
    Greyscale

Claim 13:  The combination discloses a piston configured to move inside the container 7 and sealing head 100 (body), with liquid present above the piston and air below the piston (see partial annotated fig. 1 above).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) further in view of Kocsis (US 20160376068) as applied to claim 3 above, and further in view of McBean (US 20150024085).
Claim 4:  The combination discloses the cap 80 being removably mountable to the coupling 20 (member) with a snap fitting provided between them (see fig. 1 and P. 0024).  
McBean teaches the equivalence of snap fitting and a threaded connection between two components to releasably attach them (see P. 0072).
Lair discloses the claimed invention except that the cap 80 is snap fit to the coupling 20 (member) instead of the coupling 20 (member) having threading, McBean shows that a threaded connection is an equivalent structure known in the art.  Therefore, because these two connection means were art-recognized equivalents at the time that the invention was made, one of ordinary skill in the art would have found it obvious to substitute the snap fit for a threaded connection.
.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) and Kocsis (US 20160376068) as applied to claim 6 above, and further in view of Tebeau (US 20010002011).
Claim 9:  The combination discloses a one-way valve in the form of a flexible flap 43 facing the nipple opening (see fig. 1).
Lair does not disclose the cylindrical housing having a spring inside and a member configured to move from force of suction by a person.
Tebeau teaches a check valve mechanism 54 having cylindrical walls 192 (cylindrical housing), a check valve spring 196 inside the cylindrical walls 192 (cylindrical housing) and which presses against a centrally disposed valve member 198, and an o-ring 200 disposed in a groove 202 formed in an upper end of the valve member 198 to provide a fluid seal against a ring-like opening 204 in the upper end of check valve 54, wherein the valve member 198 is configured to move from force of suction by a person, and wherein the cylindrical walls 192 (cylindrical housing) are frictionally engaged within sidewall 186 of cavity 184 (see P. 0030, 0031, fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the flexible flap 43 of Lair with the check valve mechanism 54 including cylindrical walls 192 (cylindrical housing), check valve spring 196, and centrally disposed valve member 198, as taught by Tebeau, in order to provide a more robust one-way valve which does not degrade as quickly as a movable 
The member configured to move from force of suction by a person is/are interpreted under 35 U.S.C. 112(f) as a valve, plunger, and equivalents thereof.	
Claim 10:  The combination discloses the valve member 198 being placed at the top of the cylindrical walls 192 (cylindrical housing) facing the nipple opening (see fig. 5).
The member configured to move from force of suction by a person is/are interpreted under 35 U.S.C. 112(f) as a valve, plunger, and equivalents thereof.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) and Kocsis (US 20160376068) as applied to claim 13 above, and further in view of Welten (US 4010861).
Claim 14:  The combination discloses the claimed invention except for a cap on bottom of the body below the piston to allow air to come inside the body.
Welton teaches a cylindrical tube 1 having a piston 2 and a cap 6b on bottom of the cylindrical tube 1 below the piston 2 to allow air to come inside the cylindrical tube 1 through a one-way-valve 8 (see fig. 1, 4, and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container 7 and sealing head 100 (body) of Lair to have a cap 6b on its bottom below the piston and which can allow air to come inside the container 7 and sealing head 100 (body) through one-way-valve 8, as taught by Welton, in order to protect the piston from being damaged and to prevent entry of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) further in view of Bartolucci (US 20100155431), McBean (US 20150024085), and Pink (US 20020039513).
Claim 17:  Lair discloses a containment system 110 (container) for drinking a liquid comprising a container 115 (cylindrical body) with a cavity for holding the liquid and an opening at the top, wherein a cylindrical shape of the container 115 (body) does not change based on the liquid leaving the cavity; a coupling collar 120 (ring) for removably attaching to the top of the container 115 (body) via a snap fit; a cap 180 (first cap) for snap fitting to the coupling collar 120 (ring), the cap 180 (first cap) not having an opening for travel of liquid to outside of the container 115 (body); a nipple 140, with an opening, placed above the container 115 (body) in fluid communication with the cavity; a port assembly 160 (member) placed inside of the nipple 140 in a concentric fashion; a one-way valve 170 with a valve engagement collar 172 (cylindrical housing) placed inside of the port assembly 160 (member), wherein the one-way valve 170 is actuable by a user sucking on the nipple 140; wherein the containment system 110 (container) is configured to allow the liquid to leave the container 115 (body) and move to the outside of the containment system 110 (container) when the cap 180 (first cap) is removed; wherein liquid is capable of leaving the container 115 (body) and moving to outside of the containment system 110 (container) when the cap 180 (first cap) is removed; wherein the containment system 110 (container) is configured to be used as a 
Lair does not disclose the ring threadably attaching to the top of the body, the first cap being rigid, the first rigid cap threadably attaching to the ring, a second cap made entirely of silicone in shape of glans for attachment to the ring, the second cap not having an opening for movement of the liquid to outside of the body, the container being configured to allow the liquid to leave the body and move to the outside of the container when the first and second caps are removed, liquid being capable of leaving the body and moving to the outside of the container when the first and second caps are removed, or the first cap having an extension on its inside that comes down and prevents liquid from coming out of the opening of the nipple.
Bartolucci teaches a dispenser 200 having a cap with an extension that comes down and prevents liquid from coming out of an opening (see partial annotated fig. 9 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 180 (first cap) to have an extension that comes down and prevents liquid from coming out of the opening of the nipple 140, as taught by Bartolucci, to provide an additional barrier to leakage and to prevent debris from entering the nipple.
McBean teaches the equivalence of snap fitting and a threaded connection between two components to releasably attach them (see P. 0072).
Lair discloses the claimed invention except that the coupling collar 120 (ring) being snap fit to the top of the container 115 (body) instead of the coupling collar 120 
Lair discloses the claimed invention except that the cap 180 (first cap) is snap fit to the coupling collar 120 (ring) instead of threadably attached, McBean shows that a threaded connection is an equivalent structure known in the art.  Therefore, because these two connection means were art-recognized equivalents at the time that the invention was made, one of ordinary skill in the art would have found it obvious to substitute the snap fit for a threaded connection.
Pink teaches a cap C having a rigid base member 2 formed of a rigid inflexible material and a non-rigid cover 34 (second cap), constructed from silicon rubber (made entirely of silicone), on the exterior of rigid base member 2, where the non-rigid cover 34 is more compressible than rigid base member 2 (second cap) and made from a material that provides softness and damping characteristics (see fig. 1 and P. 0007 & 0019-0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 180 (first cap) to be rigid and to have a second layer of a non-rigid cover 34 (second cap), constructed from silicon rubber (made entirely of silicone), that is more compressible, as taught by Pink, in order to provide better grip and tactility to a user for removing the cap 180 (first cap).
.

    PNG
    media_image3.png
    247
    257
    media_image3.png
    Greyscale


Claims 1, 5, 6, are 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) further in view of Pink (US 20020039513).
Claims 1, 5, 6, and 7:  Lair discloses a containment and dispensing system 5 (container) for drinking liquid comprising a container 7 and sealing head 100, together 
Lair does not disclose a cap in the shape of glans, made entirely of silicone, for removably attaching directly or indirectly to the member, the cap not having an opening for travel of liquid to outside of the body, the container being configured to allow the liquid to leave the body and move to the outside of the container based on the cap being removed, or the cap being placed on the second cap.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 80 (second cap) to have a non-rigid cover 34 (cap), constructed from silicon rubber (made entirely of silicone), placed on the cap 80 (second cap) that is more compressible, as taught by Pink, in order to provide better grip and tactility to a user for removing the cap 80 (second cap).
The combination discloses the non-rigid cover 34 (cap) being in the shape of glans as it is layered on the cap 80 (second cap) which is in the shape of glans, the non-rigid cover 34 (cap) being removably attachable indirectly to the coupling 20 (member), the non-rigid cover 34 (cap) not having an opening for travel of liquid outside of the body as it is layered on the cap 80 (second cap) which has no such opening, and the containment and dispensing system 5 (container) being configured to allow the liquid to leave the body and move outside of the containment and dispensing system 5 (container) based on the non-rigid cover 34 (cap) being removed.
The member for removably attaching to the top of the body is/are interpreted under 35 U.S.C. 112(f) as a ring, and equivalents thereof.	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) and Pink (US 20020039513). as applied to claim 7 above, and further in view of Bartolucci (US 20100155431).

Bartolucci teaches a dispenser 200 having a cap with a member that comes downward to seal a nipple opening (see partial annotated fig. 9 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 80 (second cap) to have a member that comes downward to seal the nipple opening, as taught by Bartolucci, to provide an additional barrier to leakage and to prevent debris from entering the nipple.
The member for coming down to seal the nipple opening is/are interpreted under 35 U.S.C. 112(f) as an extension that comes down from the cap, and equivalents thereof.

Response to Arguments
The specification objections in paragraphs 17, 19, and 21 of office action dated 2 October 2020 are withdrawn in light of the amended disclosure filed 1 September 2021.
The claim objections in paragraphs 22-25 of office action dated 2 October 2020 are withdrawn in light of the amended claims filed 17 August 2021.
The 35 U.S.C. § 112 rejections in paragraphs 29-41 of office action dated October 2020 are withdrawn in light of the amended claims filed 17 August 2021.
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that a desire for a cap made of non-porous material would not automatically lead a skilled practitioner to select silicone since only flat silicone caps were known from the disclosure of Kocsis, the Examiner responds that the facts of the prior art, Kocsis, disagree with the applicants assertion.  As seen in figures 8-14 and P. 0029-0031, cap 200 molded from a single piece of silicone includes channel 90 such that cap 200 is disposed over an end of a bottle or bottle neck.  Further, the question is not would the desire for a cap made of non-porous material automatically lead a skilled practitioner to select silicone, it is whether or not a POSITA would have been motivated to modify the cap 80 of Lair to be entirely made of silicone in view of Kocsis.  Here Kocsis clearly discloses caps made entirely of silicone (P. 0029-0033).  Regardless of the geometry of the specific caps disclosed by Kocsis this teaching is applicable to the cap of Lair.  The teaching of Kocsis is particularly applicable to Lair as both references disclose their caps being attached by a snap fitting, “snap fitting is preferably provided between the rim of the cap and the coupling collar to releasably retain the cap in the closed configuration” P. 0024, fig. 1 Lair, and “[c]ap 200 of FIGS. 8-12 includes ridge 80 (shown in FIG. 13) that couples or mates with (e.g., snap-fits to) a neck of a bottle to create a seal” P. 0029 Koscis”.  In addition motivation can be seen as it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cap 80 entirely of silicone, as taught by Kocsis, in order to provide the cap with a non-porous nature such that the cap is resistant to bacterial build-up.
In response to applicant’s argument that reference character 49b refers to “protective cover stretched skirt for firm grip” and not “firm grip”, the Examiner disagreed.  49b clearly follows “firm grip”.  This objection can be overcome by moving reference character 49b to follow the structure it is meant to be associated with. E.g. “protective cover stretched skirt 49b for firm grip”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736